Wade, J.
The burden of sustaining the traverse to the garnishee’s answer, which rested on the plaintiff, was not successfully carried by deductions unauthorized by the facts stated. Where a witness testified that he did work of the aggregate value of $14.45 for another person, who paid him $119, and that this left that person owing him $50.45, without more, the status of the mutual account between the parties as established by this evidence would not authorize a verdict for any amount against the person paying the $119. If there had been evidence of a contract for work, in payment upon which the apparent overplus was applicable, the verdict might be supported.

Judgment reversed.


Roam, J., absent.